Case 3:18-cv-11026-MAS-DEA Document 457 Filed 06/29/21 Page 1 of 2 PagelD: 10374

CHARLES H CHEVALIER

(GIBBONS Sr

Gibbons PC

‘One Gateway Center

Newark, New Jersey 07102-5310

Direct: (973) $98-4611 Fax: (873) 639-6263
cchevaliarg@gibbonstaw com

June 27, 2021

VIA ECF

Honorable Michael A. Shipp, U.S.D.J.

United States District Court

District of New Jersey

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Re: Amgen Inc. v. Sandoz, Inc.
Civil Action No.: 3:18-cv-11026-MAS-DEA (consolidated)

 

Dear Judge Shipp:

We, along with Covington & Burling LLP and Sidley Austin LLP, represent Plaintiff
Amgen Inc. in the above-referenced matter, regarding an issue relating to the post-trial briefing.

As Your Honor may recall, at the end of trial, Amgen pointed out that Defendants did not
address during trial all of the invalidity positions and prior art references raised in Defendants’
pre-trial brief.'! However, it is not clear which positions and arguments they are continuing to
advance. Because there are no responsive post-trial briefs, and to make the best use of the parties’
and Court’s time, by ensuring that both parties were addressing the same issues in post-trial
briefing and at closings, Amgen asked Defendants to identify with particularity which invalidity
arguments, and more importantly, which references and combinations Defendants intend to use to
support those arguments in their post-trial brief. Ex. A (6/24 email. from A. Hansen). Defendants
confirmed in open court at the end of trial on Friday, June 25, that they would do so.

The response received from Defendants was incomplete. See Ex. A (6/26 email from S.
Lerner). Defendants identified the general categories of invalidity arguments they intend to make
(e.g., “anticipation,” “obviousness”), but with respect to the combinations of prior art references,
asserted that “the obviousness combinations are apparent from our expert’s testimony.” /d.
Defendants’ response is incorrect — we would not have asked for clarification if the experts’
testimony was, in fact, clear — but, even if it were clear, Defendants are hardly inconvenienced by
repeating those facts in an email.

Amgen sought further clarification from Defendants, taking the time to identify what it
understood to be the grounds, references, and combinations that Defendants or their experts had

 

' For example, for the "£01 Patent, Defendants briefed obviousness combinations based on the °358 Patent. ECF No.
398 at 61-66. Dr. Steed did not address the ‘358 Patent during his testimony at all. Similarly, for the "536 Patent,
Defendants briefed three obviousness combinations, two of which included Takeuchi and WO °606. ECF No. 398 at
38. Neither Dr. Page nor Dr. Gilmore addressed either of those references. Moreover, Muller 1998, which was included
in only one of Defendants’ combinations, see fa, was discussed by both Dr. Page and Dr. Gilmore during their
discussion rezarding the purported obviousness of the asserted claim of the °536 Patent.

gbbonslaw com
Case 3:18-cv-11026-MAS-DEA Document 457 Filed 06/29/21 Page 2 of 2 PagelD: 10375

GissBons PC.

June 27, 2021
Page 2

advanced. Ex. A (6/27 email from A. Hansen). Defendants refused to provide any further
clarification, instead responding that Amgen’s “position [that defendants had not identified their
combinations] was absurd” and that they “consider this topic over.” Ex. A (6/27 email from M.
Rurka).

Defendants bear the burden of proof on the issue of invalidity, and Amgen should not have
to use its limited briefing space to address arguments that Defendants ratsed in their pre-trial brief,
but are not intending to advance in their post-trial brief. While we regret the necessity of seeking
the Court's intervention because Defendants refused to identify the arguments they intend to brief,
the simple fact is that our simultaneously-provided brief will need to respond to Defendants’
arguments. To do so, Amgen needs to know what arguments Defendants are raising. Therefore, to
ensure that the Court hears from all parties on the same issues in their respective post-trial briefs,
we ask this Court to order Defendants to provide, by no later than noon ET on Tuesday, June 29,
the invalidity defenses, along with the specific references and combinations Defendants intend to
use to support those defenses in their post-trial brief.

If the Court would like to discuss this matter further, Amgen is available to discuss at the
Court’s convenience. Amgen thanks the Court for its consideration and assistance in this matter.

Respectfully submitted,

s/ Charles H. Chevalier
Charles H. Chevalier

cc: all counsel of record (via ECF and Email)

DENIED this 29th day of June, 2021

 

Honorable Michael A. Shipp, U.S.D.J.
